        Case 2:08-cr-00022-DLC Document 102 Filed 07/20/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                            CR 08–22–BU–DLC

                      Plaintiff,

 vs.                                                        ORDER

 MICHAEL JOSEPH DIFRANCESCO,

                          Defendant.


       On May 19, 2021, the probation office seized various property during a

home visit of Mr. Difrancesco’s hotel room. Mr. Difrancesco has sought judicial

review of this seizure.

       Accordingly, IT IS ORDERED that on or before August 6, 2021, Mr.

Difrancesco shall file an opening brief outlining the issues and arguments on which

judicial relief is sought. The United States shall file a response brief on or before

August 20, 2021. Mr. Difrancesco may file an optional reply brief on or before

August 27, 2021.

       DATED this 20th day of July, 2021.




                                           1
